            Case 8:17-cr-00523-TDC Document 54 Filed 10/05/18 Page 1 of 9

                                                                       U.S. Department of Justice
                                                                       United States Attorney
                                                                       District of Matyland
                                                                       Southern Division

Joseph R. Baldwin                   Mailing Address:                  Office Location:           DIRECT. 301-344-4238
Assistant United States AllOrney    6500 Cherrewood Lane, Suite 200   6406 Ivy Lane. 84 Floor      MAN: 301-344-4433
Jaseph.Baldwin@usdoLgov             Greenbelt. MD 20770-1249          Greenbelt. MD 20770-1249      FAX: 301-344-4516




                                                                  September 5, 2018

James Crawford, Esq.
James E. Crawford, Jr. & Associates, LLC
1435 Sulphur Spring Road
Baltimore, Maryland 21 227

                                                                                                                        a.
           Re:        United States v. Frank Crawford III,
                      Criminal No. TDC-17-0523

Dear Counsel:
                                                                                                                         r\T
        This letter, together with the Sealed Supplement, confirms the plea agreement (this
"Agreement") that has been offered to your client, Frank Crawford III (hereinafter "Defendant"),
by the United States Attorney's Office for the District of Maryland ("this Office"). If the
Defendant accepts this offer, please have the Defendant execute it in the spaces provided below.
If this offer has not been accepted by 5:00 p.m. on September 7, 2018, it will be deemed
withdrawn. The terms of the Agreement are as follows:

                                              Offense of Conviction

               The Defendant agrees to plead guilty to Count One of a Superseding Information,
which charges the Defendant with Receipt of Child Pornography, in violation of 18 U.S.C.
§ 2252A(a)(2). The Defendant admits that the Defendant is, in fact, guilty of the offense and will
so advise the Court.

                                             Elements of the Offense

                The elements of the offense to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows: That on or about the time
alleged in the Superseding Information, in the District of Maryland, the Defendant (I) knowingly
received a visual depiction of sexually explicit conduct; (2) the visual depiction or material
containing the visual depiction had been shipped or transported in or affecting interstate or foreign
commerce by any means, including by computer; (3) the visual depiction was child pornography,
as defined in 18 U.S.C. § 2256(8)(A) or (C); and (4) the defendant knew of the sexually explicit
nature of the material and that the visual depiction was of an actual minor engaged in sexually
explicit conduct.


Rev. August 2018
         Case 8:17-cr-00523-TDC Document 54 Filed 10/05/18 Page 2 of 9




                                              Penalties

        3.     The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows:

                             Minimum      Maximum          Supervised      Maximum       Special
 Count         Statute
                              Prison       Prison            Release         Fine       Assessment
                                                            At least 5
             18 U.S.C.
    1                         5 years      20 years       years and no     $250,000        $5,100
           § 2252A(a)(2)
                                                          more than life

                        Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

                      Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

                      Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 2259, 3663, 3663A, and 3664.

                         Payment: If a fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

                       Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture. At a minimum, the Defendant will forfeit any device or other
materials containing or used to transfer child pornography.

                        Collection of Debts: If the Court imposes a fine or restitution, this Office's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant's ability to pay,
and to request and review the Defendant's federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.



Rev. August 2018
                                                  2
         Case 8:17-cr-00523-TDC Document 54 Filed 10/05/18 Page 3 of 9




                                         Waiver of Rights

       4.      The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

                       If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to have a wand jury consider the charge in the Superseding Information
against him. He would have had the right to a speedy jury trial with the close assistance of
competent counsel. That trial could be conducted by a judge, without a jury, if the Defendant, this
Office, and the Court all agreed.

                       If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

                      If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government's witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

                      The Defendant would have the right to testify in the Defendant's own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.

                       If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court's decisions.

                       By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court's questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.



Rev. August 2018
                                                 3
         Case 8:17-cr-00523-TDC Document 54 Filed 10/05/18 Page 4 of 9




                        If the Court accepts the Defendant's plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

                        By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                              Advisory Sentencing Guidelines Apply

                The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

                           Factual and Advisory Guidelines Stipulation

               This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein. This Office and the Defendant further
agree and stipulate that the conduct underlying Count One of the original Indictment is relevant
conduct and that the guidelines applicable to that count should be considered by the Court, pursuant
to United States Sentencing Guidelines ("U.S.S.G.") §§ I B1.2(c), I B1.3, and 202.2(c)(1).

                       Pursuant to U.S.S.G. § 2G2.2(c)(1), because the offense involved causing a
minor to engage in sexually explicit conduct for the purpose of producing a visual depiction of
such conduct, and because the guidelines pursuant to U.S.S.G. § 2G2.1 result in a greater offense
level, the guidelines under U.S.S.G. § 202.1 apply.

                        This Office and the Defendant further agree that the applicable base offense
level is 32, pursuant to U.S.S.G. § 202.1(a), because the offense involved the sexual exploitation
of a minor by production of sexually explicit visual material.




Rev. August 2018
                                                 4
         Case 8:17-cr-00523-TDC Document 54 Filed 10/05/18 Page 5 of 9




                     A 2-level increase applies, pursuant to U.S.S.G. § 2G2. I (b)( I), because the
offense involved a minor who had attained the age of twelve years but not attained the age of
sixteen years.

                       A 2-level increase applies, pursuant to U.S.S.G. § 2G2.1(b)(2)(A), because
the offense involved a sexual act or sexual contact.

                       A 2-level increase applies, pursuant to U.S.S.G. § 2G2.1(b)(6)(B), because
the offense involved the use of a computer or an interactive computer service to persuade, induce,
entice, or coerce a minor to engage in sexually explicit conduct, or to otherwise solicit participation
by a minor in such conduct.

                       This Office does not oppose a 2-level reduction in the Defendant's adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant's apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant's criminal
conduct. This Office may oppose any adjustment for acceptance of responsibility under U.S.S.G.
§ 3E1.1(a), if the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii)
denies involvement in the offense; (iii) gives conflicting statements about the Defendant's
involvement in the offense; (iv) is untruthful with the Court, this Office, or the United States
Probation Office; (v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in
any criminal conduct between the date of this Agreement and the date of sentencing; (vii) attempts
to withdraw the plea of guilty; or (viii) violates this Agreement in any way.

                There is no agreement as to the Defendant's criminal history and the Defendant
understands that the Defendant's criminal history could alter the Defendant's offense level.
Specifically, the Defendant understands that the Defendant's criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant's income.

                Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                      Rule 11(c) (1) (C) Plea

               The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C) that a sentence of not less than 96 months and not more than 180 months of
imprisonment in the custody of the Bureau of Prisons is the appropriate disposition of this case
taking into consideration the nature and circumstances of the offense, the Defendant's criminal
history, and all of the other factors set forth in 18 U.S.C. § 3553(a). This Agreement does not
affect the Court's discretion to impose any lawful term of supervised release or fine or to set any
lawful conditions of probation or supervised release. In the event that the Court rejects this
Agreement, except under the circumstances noted below, either party may elect to declare the
Agreement null and void. Should the Defendant so elect, the Defendant will be afforded the
opportunity to withdraw his plea pursuant to the provisions of Federal Rule of Criminal Procedure

Rev. August 2018
                                                  5
         Case 8:17-cr-00523-TDC Document 54 Filed 10/05/18 Page 6 of 9




11(c)(5). The parties agree that if the Court finds that the Defendant engaged in obstructive or
unlawful behavior and/or failed to acknowledge personal responsibility as set forth herein, neither
the Court nor the Govemment will be bound by the specific sentence contained in this Agreement,
and the Defendant will not be able to withdraw his plea.

                                     Obligations of the Parties

        10.     At the time of sentencing, this Office and the Defendant will recommend a term of
imprisonment within the agreed-upon range of not less than 96 months and not more than 180
months of imprisonment in the custody of the Bureau of Prisons. If the plea is accepted by the
Court, this Office will recommend 10 years of supervised release and will dismiss the remaining
counts of the Indictment in this case at sentencing. This Office and the Defendant reserve the right
to bring to the Court's attention all information with respect to the Defendant's background,
character, and conduct that this Office or the Defendant deem relevant to sentencing, including the
conduct that is the subject of any counts of the Indictment. At the time of sentencing, this Office
will move to dismiss any open counts against the Defendant.

                                        Waiver of Appeal

      11.     In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

                        The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

                      If the Court imposes a sentence within the agreed-upon range, the
Defendant and this Office knowingly and expressly waive all rights conferred by 18 U.S.C. § 3742
to appeal whatever sentence is imposed (including any term of imprisonment, fine, term of
supervised release, or order of restitution) for any reason (including the establishment of the
advisory sentencing guidelines range, the determination of the Defendant's criminal history, the
weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release).

                       The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and ogees not to
file any request for documents from this Office or any investigating agency.

                                            Forfeiture

        12.   The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant's sentence, and that the Order of Forfeiture may include assets directly traceable

Rev. August 2018
                                                6
         Case 8:17-cr-00523-TDC Document 54 Filed 10/05/18 Page 7 of 9




to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

         13.     Specifically, but without limitation on the Government's right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant's right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant's illegal activities:

               A Hewlett-Packard CoMputer, Model 15-P030NR, Serial Number 5CD4327RN1;

               an HOST Hard Drive, Serial Number 140728JA1009C0ICJTUSM; and

               a Samsung cellular phone, Model SMJ320P, Serial Number 089458893506721648.

        14.    The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment. This Office agrees to seek the
Attorney General's approval to apply forfeited assets to the Defendant's Restitution Order.

         15.      The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

        16.     The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

                                             Restitution

        17.     The Defendant agrees to the entry of a restitution order for the full amount of the
victims' losses. The Defendant agrees that, pursuant to 18 U.S.C. §§ 2259, 3663A, 3664, and
3583(d), the Court may order restitution of the full amount of the actual, total loss caused by the
offense conduct set forth in the factual stipulation. The total amount of restitution shall be due
immediately and shall be ordered to be paid forthwith. Any payment schedule imposed by the
Court establishes only a minimum obligation. Defendant will make a good faith effort to pay any
restitution. Regardless of Defendant's compliance, any payment schedule does not limit the
United States' ability to collect additional amounts from Defendant through all available collection

Rev. August 2018
                                                  7
         Case 8:17-cr-00523-TDC Document 54 Filed 10/05/18 Page 8 of 9




remedies at any time. The Defendant further agrees that the Defendant will fully disclose to this
Office, the probation officer, and to the Court, subject to the penalty of perjury, all information
(including but not limited to copies of all relevant bank and financial records) regarding the current
location and prior disposition of all funds obtained as a result of the criminal conduct set forth in
the factual stipulation. The Defendant further agrees to take all reasonable steps to retrieve or
repatriate any such funds and to make them available for restitution. If the Defendant does not
fulfill this provision, it will be considered a material breach of this Agreement, and this Office may
seek to be relieved of its obligations under this Agreement.

                   Sex Offender Registration and Additional Snecial Assessment

                The Defendant understands and agrees that, as a consequence of the Defendant's
conviction for the crimes to which the Defendant is pleading guilty, the Defendant will be required
to register as a sex offender in the place where the Defendant resides, is an employee, and is a
student, pursuant to the Sex Offender Registration and Notification Act (SORNA), and the laws
of the state of the Defendant's residence. Failure to do so may subject the Defendant to new
charges pursuant to 18 U.S.C. § 2250.

               The Defendant must also pay an additional special assessment of $5,000, unless the
Defendant is indigent, pursuant to 18 U.S.C. § 3014.

                       Defendant's Conduct Prior to Sentencing and Breach

                 Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C 1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

                If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant's guilty plea—even if made pursuant to Rule
11(c)(1)(C)—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).


Rev. August 2018
                                                  8
         Case 8:17-cr-00523-TDC Document 54 Filed 10/05/18 Page 9 of 9




                                       Entire Agreement

        22.     This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by alt parties and approved by the Court.

       If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

                                                    Very truly yours,

                                                    Robert K. Hur
                                                    United States Attorney


                                                         h R. Baldwin
                                                        stant United States Attorney


        I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.


‘(° "Ah
  Date                                      Frank Crawford III


        I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary one.


 c1/40 z
Date                                        James E. Crawford,




Rev. August 2018
                                               9
